Filed 9/17/15 Derek S. v. Super. Court CA2/6
                   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


DEREK S.,                                                                    2d Civil No. B264155
                                                                          (Super. Ct. No. 15JD-00037)
     Petitioner,                                                           (San Luis Obispo County)

v.

THE SUPERIOR COURT OF SAN LUIS
OBISPO COUNTY,

     Respondent;

SAN LUIS OBISPO COUNTY
DEPARTMENT OF SOCIAL SERVICES,

     Real Party in Interest.


                   Derek S. (Father) challenges an order of the juvenile court denying family
reunification services and setting a permanent plan hearing regarding his minor child.
(Welf. & Inst. Code, §§ 361.5, subds. (b)(10), (13), 366.26, subd. (c).)1 We deny his
petition for extraordinary writ relief.
                                FACTUAL AND PROCEDURAL HISTORY
                   S.B. (Mother) and Father are the parents of a minor daughter, K.B.2 On
January 31, 2015, the San Luis Obispo Department of Social Services (DSS) detained

1
    All statutory references are to the Welfare and Institutions Code .
2
    Mother is not a party to this petition for extraordinary writ.
K.B. and her two half-siblings from the care of Mother and Father due to concerns of
methamphetamine abuse and domestic violence in the home. During a lawful search of
the home, police officers discovered methamphetamine syringes, heroin, and drug
paraphernalia in a bedroom accessible by the children.
              On February 2, 2015, a DSS social worker interviewed Father, then
confined in county jail. Father admitted using methamphetamine and marijuana, as well
as "anything available to him." He acknowledged his drug abuse and admitted
possession of the drugs and drug paraphernalia found by police officers. Father also
admitted visiting Mother in violation of a domestic violence restraining order.
              On February 3, 2015, DSS filed a dependency petition on behalf of the
minor children. DSS alleged that the children were at significant risk of physical or
emotional harm due to Mother's and Father's drug abuse, Father's acts of domestic
violence, and Father's incarceration. (§ 300, subds. (b) & (g).) DSS also referred to a
2012-2013 dependency proceeding in Fresno County regarding similar allegations
against Mother and Father.
              On February 4, 2015, the juvenile court held a detention hearing. It found a
prima facie case regarding the dependency petition, placed the children in the temporary
care and custody of DSS, and set the matter for a jurisdiction and disposition hearing.
              Prior to the jurisdiction and disposition hearing, DSS sent notice to Mother
and Father, pursuant to the "bypass" provisions of section 361.5, subdivisions (b)(10)
[failure to reunify with sibling or half-sibling] and (b)(13) [failure to comply with
previous court-ordered drug treatment], recommending that neither parent receive family
reunification services. The DSS recommendation rested upon Father's longstanding drug
abuse and his failure to participate in drug treatment during the prior dependency
proceeding.
                             2012 Fresno County Proceeding
              In 2012, Fresno County Child Welfare Services (CWS) filed a dependency
petition on behalf of K.B. and her half-siblings. The petition alleged that Father abused
methamphetamine and engaged in domestic violence against Mother. The Fresno County

                                              2
juvenile court sustained the allegations of the dependency petition and ordered CWS to
provide family reunification services to Father, including intensive outpatient treatment
for drug abuse. Father initially participated in his services plan but quickly ceased
required drug-testing and treatment. The dependency matter was later transferred to San
Luis Obispo County. In 2013, based upon the recommendation of CWS, the court
terminated reunification services to Father. Mother successfully completed her services
plan and the court dismissed the dependency and returned the children to her custody and
care.
                    Present Jurisdiction, Bypass, and Disposition Hearing
                On May 1, 2015, the juvenile court held a contested jurisdiction, bypass,
and disposition hearing. It received evidence of DSS written reports and testimony from
Mother and Father. The court also took judicial notice of the prior dependency records.
                Following argument by the parties, the juvenile court sustained the
allegations of the dependency petition and denied family reunification services to Mother
and Father pursuant to the bypass provisions of section 361.5, subdivision (b). The court
expressly found by clear and convincing evidence that providing reunification services
was not in K.B.'s best interest. (§ 361.5, subd. (e)(1).) The court then set the matter for a
permanent plan hearing. (§ 366.26.)
                 Father challenges the juvenile court's orders denying family reunification
services and setting a permanent plan hearing. DSS responds in part that Father's writ
petition contains many shortcomings and fails to comply with California Rules of Court,
rule 8.452 requiring a statement of legal issues, citations to the appellate record, and
discussion of legal authorities.3
                                         DISCUSSION
                In his amended writ petition, Father states that he is "changing [his] life for
the better, . . . attending AA, NA and planning for change. For treatment upon release
going to Drug & Alcohol Services."


3
    All references to rules are to the California Rules of Court.
                                                3
              Pursuant to rule 8.452(a)(1)(D) of the California Rules of Court, a writ
petition must include "[a] summary of the grounds of the petition." Rule 8.452(b)(1)
provides that the petition must be accompanied by a memorandum providing "a summary
of the significant facts" with supporting references to the record. "The memorandum
must state each point under a separate heading or subheading summarizing the point and
support each point by argument and citation of authority." (Rule 8.452(b)(2).) The
memorandum "must, at a minimum, adequately inform the court of the issues presented,
point out the factual support for them in the record, and offer argument and authorities
that will assist the court in resolving the contested issues." (Glen C. v. Superior Court
(2000) 78 Cal.App.4th 570, 583 [court received "utterly deficient" writ petition].)
              Father's writ petition contains no citations to the record and no supporting
authorities for any argument. As a result, we may summarily deny his petition.
(Anthony D. v. Superior Court (1998) 63 Cal.App.4th 149, 157.)
              We are required, however, to liberally construe the writ petition. (Rule
8.452(a)(1) ["The petition must be liberally construed"].) "Absent exceptional
circumstances, the reviewing court must decide the petition on the merits by written
opinion." (Id., subd. (h)(1).) Accordingly, we discuss Father's claim of insufficient
evidence to support the juvenile court's orders.
              When a minor child is removed from parental custody, reasonable
reunification services must be provided to the parent, unless an exception applies within
the bypass provisions of section 361.5, subdivision (b). (A.A. v. Superior Court (2012)
209 Cal.App.4th 237, 242.) We review the findings regarding application of a bypass
provision pursuant to a sufficiency-of-the-evidence standard. (Ibid.) Thus, we examine
the evidence and draw all reasonable inferences therefrom most favorably to the order to
determine the existence of sufficient evidence to support the findings. (Ibid.) We neither
reweigh the evidence nor redetermine witness credibility. (Ibid.)
              DSS presented sufficient evidence and reasonable inferences therefrom that
Father suffers from longstanding substance abuse and has suffered criminal convictions
throughout his adult life. He was incarcerated at the time of the jurisdiction, bypass, and

                                             4
disposition hearing. Father admitted at the hearing that he has been drug-free only a brief
time during his adult life. He also did not engage in drug treatment and testing services
during the prior dependency, resulting in the termination of his services. Sufficient
evidence supports the juvenile court's finding, by clear and convincing evidence, that
Father "has a history of extensive, abusive, and chronic use of drugs or alcohol and has
resisted prior court-ordered treatment for this problem during a three-year period
immediately prior to the filing of the [present] petition." (§ 361.5, subd. (b)(13).)
              We deny the petition for extraordinary writ.
              NOT TO BE PUBLISHED.




                                           GILBERT, P.J.

We concur:



              YEGAN, J.



              PERREN, J.




                                              5
                                   Linda D. Hurst, Judge

                          Superior Court County of San Luis Obispo

                            ______________________________


              Derek S., in pro. per., for Petitioner.
              No appearance for Respondent.
              Rita L. Neal, County Counsel, Leslie H. Kraut, Deputy County Counsel, for
Real Party in Interest.




                                               6